Citation Nr: 1546457	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  11-05 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss disability.

2.  Whether new and material evidence has been received to reopen the claim of service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen the claim of service connection for a left knee disorder.

4.  Whether new and material evidence has been received to reopen the claim of service connection for migraine headaches.

5.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral pes planus.

6.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  
 
The Veteran served on active duty from December 1999 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In connection with her appeal, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  The Veteran was scheduled for a DRO hearing in April 2014.  However, the Veteran and her representative, prior to the hearing date, requested a 60-day postponement.  Although the April 2014 hearing was duly cancelled, there is no indication that any steps have been taken to address this request for a rescheduled hearing, and the DRO hearing request has not been withdrawn.  As such, the Board must remand the Veteran's claims so that such a hearing can be scheduled.  See 38 C.F.R. §§ 20.700, 20.704(a) (2015).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled, in accordance with appropriate procedures, for a hearing before a DRO at the RO.  The Veteran should be notified in writing of the date, time, and location of the hearing, and such notice must be associated with the claims file.  Any indicated development consistent with the request should be undertaken.

The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




